            Case 1:21-cv-00151-N/A Document 2         Filed 03/31/21     Page 1 of 18




                 UNITED STATES COURT OF INTERNATIONAL TRADE




________________________________________________
BROADSTREET PUBLISHING GROUP LLC                 :
                                                 :
                  Plaintiff,                     :
                                                 :
                  v.                             :                 Court No. 21-00151
                                                 :
UNITED STATES OF AMERICA;                        :
OFFICE OF THE UNITED STATES TRADE                :
REPRESENTATIVE; KATHERINE C. TAI,                :
U.S. TRADE REPRESENTATIVE; U.S. CUSTOMS & :
BORDER PROTECTION; TROY MILLER,                  :
U.S. CUSTOMS & BORDER PROTECTION ACTING :
COMMISSIONER,                                    :
                  Defendants.                    :
________________________________________________:


                                        COMPLAINT



BroadStreet Publishing Group LLC, by and through its attorneys, The Anderson Law Firm, LLC,

allege and state as follows:

                                STATEMENT OF THE CASE

       1.       This action contests Defendants’ actions which impacted over $500 billion in

imports from the People’s Republic of China through the imposition of a third round of tariffs on

products covered by what are commonly referred to as “List 3” and “List 4A.” Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 47,974 (Sept. 21, 2018). Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology
             Case 1:21-cv-00151-N/A Document 2            Filed 03/31/21      Page 2 of 18




Transfer Intellectual Property, and Innovation, 84 Fed. Reg. 43,304 (Aug. 20, 2019) (publishing

List 4A).



        2.       The Office of the United States Trade Representative (“USTR”) conducted an

investigation into China’s unfair intellectual property policies and practices pursuant to Section

301 of the Trade Act (19 U.S.C. § 2411). Section 304 of the Trade Act (19 U.S.C. § 2414) required

USTR to determine what action to take, if any, within 12 months after initiation of that

investigation. USTR failed to issue List 3, or subsequent List 4A, within that window.



        3.       Defendants’ actions in implementing the List 3 and List 4A tariffs also violate the

Administrative Procedure Act (“APA”). USTR (1) failed to provide sufficient opportunity for

comment, e.g., requiring interested parties to submit affirmative and rebuttal comments on the

same day; (2) failed to consider relevant factors when making its decision, e.g., undertaking no

analysis of the supposed “increased burden” imposed on U.S. commerce from the unfair policies

and practices that it originally investigated; and (3) failed to connect the record facts to the choices

it made. Despite receiving over 6,000 comments, USTR said nothing about how those comments

shaped its final promulgation of List 3 and List 4A.



        4.       The Court should set aside Defendants’ actions as ultra vires and otherwise

contrary to law, as well as order Defendants to refund (with interest) any duties paid by Plaintiff

pursuant to List 3 and List 4A.




                                                 -2-
             Case 1:21-cv-00151-N/A Document 2             Filed 03/31/21      Page 3 of 18




                                          JURISDICTION

        5.       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1581(i)(1)(B), which confers “exclusive jurisdiction” to the Court over “any civil action

commenced against the United States, its agencies, or its officers, that arises out of any law of the

United States providing for . . . tariffs, duties, fees, or other taxes on the importation of merchandise

for reasons other than the raising of revenue.” 28 U.S.C. § 1581(i)(1)(B).



                                              PARTIES

        6.       Plaintiff is a privately-owned importer of various types of books, journals and

related reading material. BroadStreet Publishing Group LLC has made numerous Customs entries

of books and journals classified under HTSUS subheadings 4901.99.00, 4820.10.20 and others

which are subject to the additional ad valorem duties under List 3 and List 4A and which have

been paid.



        7.       Defendant United States of America received the collected duties and is a statutory

defendant under 5 U.S.C. § 702 and 28 U.S.C. § 1581(i)(1)(B).



        8.       The Office of the USTR is an executive agency of the United States charged with

investigating a foreign country’s trade practices under Section 301 of the Trade Act and

implementing “appropriate” responses, subject to the direction of the President. USTR conducted

the Section 301 investigation at issue and made numerous decisions regarding List 3 and List 4A.




                                                  -3-
            Case 1:21-cv-00151-N/A Document 2            Filed 03/31/21    Page 4 of 18




       9.       Ambassador Robert Lighthizer held the position of USTR during the relevant time

period and served as the director of the Office of the USTR. In these capacities, he made numerous

decisions regarding List 3 and List 4A. The current USTR is Ambassador Katherine C. Tai.



       10.      Defendant U.S. Customs & Border Protection (“CBP”) is the agency that collects

duties on imports. CBP collected payments made by Plaintiff to account for the tariffs imposed by

USTR under List 3 and List 4A.



       11.      Mark A. Morgan was the Acting Commissioner of CBP and oversaw CBP’s

collection of duties paid by Plaintiff under List 3 and List 4A. Defendant Troy Miller is current

Acting Commissioner of CBP.



                                           STANDING

       12.      BroadStreet Publishing Group LLC has standing to sue in that it paid duties as a

result of illegally imposed tariffs and it has been adversely affected or aggrieved by agency action

within the meaning of the APA. 5 U.S.C. § 702; and 28 U.S.C. § 2631(i).



                               TIMELINESS OF THE ACTION

       13.      A plaintiff must commence an action under 28 U.S.C. § 1581(i)(1)(B) “within two

years after the cause of action first accrues.” 28 U.S.C. § 2636(i).




                                                -4-
           Case 1:21-cv-00151-N/A Document 2              Filed 03/31/21     Page 5 of 18




          14.   The subject action contests action taken by Defendants that resulted in List 3 and

List 4A. Plaintiff’s claims accrued at the earliest on September 21, 2018, when USTR published

notice of List 3 in the Federal Register. List 4A was published on August 20, 2019.



          15.   Plaintiff has timely filed this action for all entries subject herein made within two

years of the date of this filing and for which plaintiffs paid List 3 and List 4A duties.



                                        RELEVANT LAW

          16.   Section 301 of the Trade Act authorizes USTR to investigate a foreign country’s

trade practices. 19 U.S.C. § 2411(b). If the investigation reveals an “unreasonable or

discriminatory” practice, USTR may take “appropriate” action, such as imposing tariffs on imports

from the country that administered the unfair practice. Id. § 2411(b), (c)(1)(B).



          17.   Section 304 of the Trade Act requires USTR to determine what action to take, if

any, within 12 months after the initiation of the underlying investigation. Id. § 2414(a)(1)(B),

(2)(B).



          18.   Section 307 of the Trade Act in relevant part allows USTR to “modify or terminate”

an action taken pursuant to Section 301 of the Trade Act either when the “burden or restriction on

United States commerce” imposed by the investigated foreign country’s practice has “increased or

decreased” or when the action “is no longer appropriate.” Id. § 2417(a)(1)(B), (C).




                                                 -5-
         Case 1:21-cv-00151-N/A Document 2              Filed 03/31/21     Page 6 of 18




                                     RELEVANT FACTS

       19.     On August 18, 2017, USTR formally initiated an investigation into “whether acts,

policies, and practices of the Government of China related to technology transfer, intellectual

property, and innovation are actionable under [Section 301(b) of] the Trade Act.” Initiation of

Section 301 Investigation; Hearing; and Request for Public Comments: China’s Acts, Policies,

and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 82 Fed. Reg.

40,213 (Aug. 24, 2017).



       20.     On March 22, 2018 USTR found that certain “acts, policies, and practices of the

Chinese government related to technology transfer, intellectual property, and innovation are

unreasonable or discriminatory and burden or restrict U.S. commerce”, basing its findings on (1)

China’s use of foreign ownership restrictions, foreign investment restrictions, and administrative

licensing and approval processes to pressure technology transfers from U.S. to Chinese companies;

(2) China’s use of licensing processes to transfer technologies from U.S. to Chinese companies on

terms that favor Chinese recipients; (3) China’s facilitation of systematic investment in, and

acquisition of, U.S. companies and assets by Chinese entities to obtain technologies and

intellectual property for purposes of large-scale technology transfer; and (4) China’s cyber

intrusions into U.S. computer networks to gain access to valuable business information, id. at 171.

USTR did not quantify the burden or restriction imposed on U.S. commerce by the investigated

practices. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Findings of the

Investigation Into China’s Acts, Policies, And Practices Related to Technology Transfer,

Intellectual Property, and Innovation Under Section 301 of the Trade Act of 1974 (Mar. 22, 2018).




                                               -6-
         Case 1:21-cv-00151-N/A Document 2               Filed 03/31/21     Page 7 of 18




       21.     On April 6, 2018, USTR published notice of its intent to impose “an additional duty

of 25 percent on a list of products of Chinese origin.” Notice of Determination and Request for

Public Comment Concerning Proposed Determination of Action Pursuant to Section 301: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 14,906, 14,907 (Apr. 6, 2018). The products on the proposed list covered

1,333 tariff subheadings with a total value of “approximately $50 billion in terms of estimated

annual trade value for calendar year 2018.” Id. at 14,907.



       22.     On June 20, 2018, USTR published notice of its final list of products subject to an

additional duty of 25% ad valorem, a list commonly known as “List 1.” Notice of Action and

Request for Public Comment Concerning Proposed Determination of Action Pursuant to Section

301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,

and Innovation, 83 Fed. Reg. 28,710 (June 20, 2018).



       23.     USTR also announced that it intended to impose a 25% ad valorem duty on a

second proposed list of Chinese products in order to “maintain the effectiveness of [the] $50 billion

trade action” grounded in its Section 301 investigation. Id. at 28,712, a proposed “List 2” covering

284 tariff subheadings with “an approximate annual trade value of $16 billion.” Id. at 28,711-12.



       24.     On August 16, 2018, USTR published Notice of Action Pursuant to Section 301:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovations, 83 Fed. Reg. 40,823, 40,823-24 (Aug. 16, 2018), imposing an additional 25% ad

valorem duty on selected products of China. This is the so-called “List 2.”




                                                -7-
         Case 1:21-cv-00151-N/A Document 2               Filed 03/31/21      Page 8 of 18




       25.       On June 18, 2018, President Trump formally directed USTR to consider whether

the United States should impose additional duties on products from China with an estimated trade

value of $200 billion—despite USTR having not yet implemented List 1 and List 2.



       26.       USTR published notice of its proposal to “modify the action in this investigation

by maintaining the original $34 billion action and the proposed $16 billion action, and by taking a

further, supplemental action” in the form of “an additional 10 percent ad valorem duty on [a list

of] products [from] China with an annual trade value of approximately $200 billion.” Request for

Comments Concerning Proposed Modification of Action Pursuant to Section 301: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83

Fed. Reg. 33,608, (July 17, 2018). USTR invoked Section 307(a)(1)(C) of the Trade Act, pursuant

to which USTR “may modify or terminate any action, subject to the specific direction, if any, of

the President with respect to such action, . . . if . . . such action is being taken under [Section

301(b)] of this title and is no longer appropriate.” Id. at 33,609 (citing 19 U.S.C. § 2417(a)(1)(c)).

USTR initially set a deadline of August 17, 2018 for initial comments; August 20-23, 2018 for a

public hearing; and August 30, 2018 for rebuttal comments.



       27.       USTR, at the direction of President Trump, formally proposed “raising the level of

the additional duty in the proposed supplemental action from 10 percent to 25 percent.” Extension

of Public Comment Period Concerning Proposed Modification of Action Pursuant to Section 301:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 38,760, 38,760 (Aug. 7, 2018). Comment opportunities and timelines

were adjusted.




                                                -8-
          Case 1:21-cv-00151-N/A Document 2                 Filed 03/31/21      Page 9 of 18




        28.     Eleven days after receiving final comments from the public, President Trump

announced that he had directed USTR “to proceed with placing additional tariffs on roughly $200

billion of imports from China.” THE WHITE HOUSE, Statement from the President (Sep. 17,

2018)



        29.     USTR on September 21, 2018 published notice of the final list of products subject

to an additional duty, a list commonly known as “List 3.” 83 Fed. Reg. at 47,974. USTR imposed

a 10% ad valorem tariff that was set to rise automatically to 25% on January 1, 2019. Id. USTR

determined that the List 3 duties would apply to all listed products that enter the United States

from China on or after September 24, 2018. Id. USTR did not respond to any of the over 6,000

comments that it received or any of the testimony provided by roughly 350 witnesses. Id. The

notice was more than 12 months after initiation of the investigation on August 24, 2017.



        30.     As legal support for its action, USTR for the first time cited Section 307(a)(1)(B)

of the Trade Act, which provides that USTR “may modify or terminate any action, subject to the

specific direction . . . of the President . . . taken under Section 301 if . . . the burden or restriction

on United States commerce of the denial of rights, or of the acts, policies, or practices, that are the

subject of such action has increased or decreased.” Id. (brackets omitted). USTR cited Section

307(a)(1)(C) of the Trade Act, arguing that China’s response to the $50 billion tariff action “has

shown that the current action no longer is appropriate” because “China openly has responded to

the current action by choosing to cause further harm to the U.S. economy, by increasing duties on

U.S. exports to China.” Id. at 47,975.




                                                  -9-
         Case 1:21-cv-00151-N/A Document 2               Filed 03/31/21     Page 10 of 18




       31.     The Trump Administration announced in December 2018, and again in February

2019, that it would delay the scheduled increase in the List 3 duty rate from 10 to 25%. Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 65,198 (Dec. 19, 2018); Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 7,966 (Mar. 5, 2019).



       32.     In May 2019, USTR announced its intent to raise the tariff rate on List 3 goods to

25%, effective either May 10, 2019 or June 1, 2019, depending on the date of export. See Notice

of Modification of Section 301 Action: China's Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 20,459 (May 9, 2019) (“List 3 Rate

Increase Notice”); see also Implementing Modification to Section 301 Action: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84

Fed. Reg. 21,892 (May 15, 2019). The notice cited China’s decision to “retreat from specific

commitments agreed to in earlier rounds” of negotiations as the basis for the increase in the duty

rate. List 3 Rate Increase Notice, 84 Fed. Reg. at 20,459. Unlike with past imposition of new tariffs,

USTR did not seek public comment but rather simply announced that the increase would occur.

Id.



         33.   USTR in June 2019 invited the public to seek exclusions from List 3 duties on a

product-specific basis. Procedures for Requests to Exclude Particular Products From the

September 2018 Action Pursuant to Section 301: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 29,576 (June 24, 2019).




                                                - 10 -
        Case 1:21-cv-00151-N/A Document 2               Filed 03/31/21   Page 11 of 18




       34.     On May 17, 2019, USTR announced its intent to proceed with another list - List 4

- covering even more products subject to additional duties. Under USTR’s proposal, List 4 would

impose an additional duty of 25% ad valorem on products worth $300 billion. Request for

Comments Concerning Proposed Modification of Action Pursuant to Section 301: China's Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84

Fed. Reg. 22,564, 22,564 (May 17, 2019).



       35.     Similar to the process it followed for List 3, USTR invited the public to comment

on proposed List 4 and participate in a hearing. Id. Nearly 3,000 comments were submitted. Docket

No. USTR-2019-0004, https://beta.regulations.gov/document/USTR-2019-0004-0001. Despite

the opportunity to comment, the timeline for participation in the hearing left little room for

meaningful input. USTR required witnesses to submit drafts of their testimony by June 10, 2019,

some seven days before the deadline for fully developed written comments, and then it limited

witnesses to five minutes of testimony at the hearing. Id.



       36.     On August 1, 2019, citing China’s failure to follow through on agricultural

purchases and to reduce exports of fentanyl flowing into the United States, President Trump

announced that the List 4 tariffs would become effective September 1, 2019 at a rate of 10% ad

valorem. @realDonaldTrump, TWITTER (Aug. 1, 2019, 1:26 PM EDT), https://twitter.com/real

DonaldTrump/status/1156979446877962243 (noting a “small additional Tariff of 10% on the

remaining 300 Billion Dollars of goods and products coming from China into our Country”).




                                               - 11 -
         Case 1:21-cv-00151-N/A Document 2               Filed 03/31/21     Page 12 of 18




       37.     On August 20, 2019, USTR issued a final notice adopting List 4 in two tranches.

Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 43,304 (Aug. 20, 2019).

List 4A would impose a 10% ad valorem duty on goods worth roughly $120 billion, effective

September 1, 2019. Id. at 43,304. List 4B would impose a 10% ad valorem duty on the remaining

goods (with limited exclusions “based on health, safety, national security, and other factors”),

effective December 15, 2019. Id. at 43,305.



       38.     As legal support for its action, USTR again cited Section 307(a)(1)(B) and (C) of

the Trade Act, stating that it may modify its prior action taken pursuant to Section 301 of the Trade

Act if (1) “[t]he burden or restriction on United States commerce” imposed by the investigated

foreign country practice “has increased or decreased,” or (2) “the action . . . is no longer

appropriate.” Id. at 43,304. But instead of finding any increased burden on U.S. commerce from

the practices that were the subject of USTR’s investigation, USTR merely pointed to “China’s

subsequent defensive actions taken to maintain those unfair acts, policies, and practices as

determined in that investigation,” including retaliatory tariffs on U.S. imports, retreating from

commitments during negotiations, and devaluing its currency. Id.



       39.     Ten days later, USTR published notice of its decision to increase the tariff rate

applicable to goods covered by List 4A and List 4B from 10% to 15%. Notice of Modification of

Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 45,821 (Aug. 30, 2019). USTR explained that

it increased the tariff rate because, shortly after it finalized List 4A and List 4B, “China responded




                                                - 12 -
         Case 1:21-cv-00151-N/A Document 2              Filed 03/31/21     Page 13 of 18




by announcing further tariffs on U.S. goods.” Id. at 45,822. USTR once again cited to China’s

retreat from its negotiation commitments and devaluation of its currency as grounds for its action.

Id.



       40.     On December 18, 2019, as a result of successfully negotiating a limited trade deal

with China, USTR published notice that it would “suspend indefinitely the imposition of additional

duties of 15 percent on products of China covered by” List 4B. Notice of Modification of Section

301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 84 Fed. Reg. 69,447, 69,447 (Dec. 18, 2019). USTR also stated its intent

to reduce the tariff rate applicable to products covered by List 4A, id., an action that ultimately

became effective on February 14, 2020, when USTR halved the applicable duty rate, Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 85 Fed. Reg. 3,741 (Jan. 22, 2020).



                                  STATEMENT OF CLAIMS

                                          COUNT ONE

      DECLARATORY JUDGMENT—VIOLATION OF THE TRADE ACT OF 1974

       41.     Paragraphs 1 through 40 are incorporated by reference.



       42.     The Declaratory Judgment Act authorizes any court of the United States to “declare

the rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).




                                               - 13 -
         Case 1:21-cv-00151-N/A Document 2               Filed 03/31/21     Page 14 of 18




        43.     The Trade Act of 1974 does not authorize the actions taken by Defendants that

resulted in the List 3 and List 4A tariffs.



        44.     Pursuant to Section 301 of the Trade Act, USTR may impose tariffs when it

determines that “an act, policy, or practice of a foreign country is unreasonable or discriminatory

and burdens or restricts United States commerce, and action by the United States is appropriate.”

19 U.S.C. § 2411(b). USTR failed to predicate its action giving rise to List 3 and List 4A on any

such determination.



        45.     If USTR concludes upon investigation that a foreign country maintains an unfair

trade practice, Section 304 of the Trade Act requires USTR to “determine what action, if any,” to

take within “12 months after the date on which the investigation is initiated.” 19 U.S.C. §

2414(a)(1)(B), (2)(B). USTR’s action giving rise to List 3 occurred in September 2018, over a year

after USTR initiated the underlying Section 301 investigation on August 18, 2017. Moreover,

USTR’s actions giving rise to List 4A occurred in August 2019, over a year after USTR initiated

the underlying Section 301 investigation on August 18, 2017.



        46.     Section 307 of the Trade Act authorizes USTR to “modify or terminate” an action

taken pursuant to Section 301(b) of the Trade Act when the burden imposed on U.S. commerce

from the foreign country’s investigated unfair acts, policies, or practices increases or decreases. 19

U.S.C. § 2417(a)(1)(B). Section 307 of the Trade Act, however, does not permit Defendants to

increase tariffs for reasons unrelated to the acts, policies, or practices that USTR investigated




                                                - 14 -
         Case 1:21-cv-00151-N/A Document 2              Filed 03/31/21    Page 15 of 18




pursuant to Section 301 of the Trade Act. Congress did not authorize USTR to escalate its focused

investigatory findings into an open-ended trade war.



       47.     Section 307 of the Trade Act also authorizes USTR to “modify or terminate” an

action taken pursuant to Section 301(b) of the Trade Act if the initial action taken by USTR “is no

longer appropriate.” 19 U.S.C. § 2417(a)(1)(C). Section 307 of the Trade Act does not authorize

Defendants to increase tariff actions that are no longer “appropriate,” but rather only to delay,

taper, or terminate such actions.



       48.     Plaintiff is therefore entitled to a declaratory judgment that Defendants’ actions

giving rise to List 3 and List 4A are ultra vires and contrary to law.



                                          COUNT TWO

              VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT

       49.     Paragraphs 1 through 40 are incorporated by reference.



       50.     The APA authorizes the Court to hold unlawful and set aside agency action that is:

“(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).




                                               - 15 -
         Case 1:21-cv-00151-N/A Document 2              Filed 03/31/21   Page 16 of 18




       51.       Defendants exceeded their authority under the Trade Act in promulgating List 3

and List 4A, and therefore acted “not in accordance with the law” and “in excess of statutory

authority” for the reasons set forth in Count One.



       52.       Defendants failed to offer any evidence for any asserted “increased burden” from

China’s intellectual property policies and practices that were the subject of USTR’s Section 301

investigation.



       53.       Defendants also promulgated List 3 and List 4A in an arbitrary and capricious

manner because they did not provide a sufficient opportunity for comment, failed to meaningfully

consider relevant factors when making their decisions, and failed to adequately explain their

rationale. Defendants’ preordained decision-making resulted in the unlawful imposition of tariffs

on imports covered by List 3 and List 4A whose value equals $200 billion.




                                               - 16 -
         Case 1:21-cv-00151-N/A Document 2              Filed 03/31/21    Page 17 of 18




                                    PRAYER FOR RELIEF

Wherefore, Plaintiff respectfully requests that this Court

(1)    declare that Defendants’ actions resulting in tariffs on products covered by List 3 and List

       4A are unauthorized by, and contrary to, the Trade Act;

(2)    declare that Defendants arbitrarily and unlawfully promulgated List 3 and List 4A in

       violation of the APA;

(3)    vacate the List 3 and List 4A rulemaking;

(4)    order Defendants to refund, with interest, any duties paid by Plaintiff pursuant to List 3

       and List 4A;

(5)    permanently enjoin Defendants from applying List 3 and List 4A against Plaintiff and

       collecting any duties from Plaintiff pursuant to List 3 and List 4A;

(6)    award Plaintiff its costs and reasonable attorney fees; and

(7)    grant such other and further relief as may be just and proper.



                                              Respectfully submitted,

                                               /s/ Paul S. Anderson

                                              Paul S. Anderson

                                              THE ANDERSON LAW FIRM, LLC
                                              111 Barclay Boulevard, Suite 206
                                              Lincolnshire, IL 60069
                                              (312) 300-4819
                                              psa@andersontradelaw.com

Dated: March 31, 2021                         Counsel to BroadStreet Publishing Group LLC




                                               - 17 -
         Case 1:21-cv-00151-N/A Document 2             Filed 03/31/21     Page 18 of 18




                                   CERTIFICATE OF SERVICE
Pursuant to U.S. Court of International Trade Rule 4(b) and (h), I hereby certify that on March 31,

2021, copies of Plaintiff’s Summons and Complaint were served on the following parties by

certified mail, return receipt requested:

Attorney-In-Charge
International Trade Field Office
Commercial Litigation Branch
U.S. Department of Justice
26 Federal Plaza
New York, NY 10278

Attorney-In-Charge
Commercial Litigation Branch
U.S. Department of Justice
1100 L Street, NW
Washington, DC 20530

General Counsel Greta Peisch
Office of the General Counsel
Office of the U.S. Trade Representative
600 17th Street, NW
Washington, DC 20006

Chief Counsel Scott K. Falk
Office of Chief Counsel
U.S. Customs & Border Protection
1300 Pennsylvania Ave., NW
Washington, DC 20229



                                             /s/ Paul S. Anderson
                                             Paul S. Anderson




                                              - 18 -
